Name: 98/726/EC: Commission Decision of 24 November 1998 on a derogation from Decision 71/128/EEC on the Advisory Committee on Fisheries (notified under document number C(1998) 3591)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  fisheries;  personnel management and staff remuneration;  labour law and labour relations
 Date Published: 1998-12-19

 Avis juridique important|31998D072698/726/EC: Commission Decision of 24 November 1998 on a derogation from Decision 71/128/EEC on the Advisory Committee on Fisheries (notified under document number C(1998) 3591) Official Journal L 345 , 19/12/1998 P. 0054 - 0054COMMISSION DECISION of 24 November 1998 on a derogation from Decision 71/128/EEC on the Advisory Committee on Fisheries (notified under document number C(1998) 3591) (98/726/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas an Advisory Committee on Fisheries was set up by Commission Decision 71/128/EEC (1), as last amended by Decision 97/246/EC (2);Whereas by Decision 97/246/EC a limit of 18 months was set on the terms of office of the members of the Committee so that the Committee's role and the way it functions could be adjusted to take account of changes which have occurred since it was set up, by improving the consultation process and the conditions under which the Committee operates;Whereas the Commission has not completed work on drawing up suitable provisions on the structure of the Committee and its working procedures in time for a new Decision to be adopted before the expiry of the present Committee's terms of office;Whereas the Committee should continue to function until a new Decision can be adopted,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from Articles 4 and 5 of Decision 71/128/EEC, the members of the Advisory Committee on Fisheries as well as the Chairman and the two Vice-Chairmen, shall remain in office until the date of the appointment of the new Committee or until 31 July 1999 at the latest.Article 2 This Decision shall apply with effect from 15 November 1998.Done at Brussels, 24 November 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 68, 22. 3. 1971, p. 18.(2) OJ L 97, 12. 4. 1997, p. 27.